 1

 2                                                                   The Honorable Ricardo S. Martinez

 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE

 7   UNITED STATES OF AMERICA,
                                                             No. CR20-097 RSM
 8                   Plaintiff,

 9          v.                                               ORDER GRANTING UNOPPOSED
                                                             MOTION TO CONDUCT REMOTE
10   JIOVANNI NUNEZ,                                         PLEA HEARING

11
                     Defendant.
12

13          THE COURT has considered the unopposed motion to proceed with guilty plea hearing

14   by video conferencing and the files and records herein. The Court finds that delays in the ultimate

15   disposition of this case would result in serious harm to the interest of justice. Therefore, the Court
16   GRANTS the motion and orders the parties to schedule a video-conferenced plea hearing.
17
            DONE this 24th day of June, 2021.
18

19

20
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
21

22   Presented by:
23

24   s/ Christopher Black
     Christopher Black
25   Attorney for Jiovanni Nunez

      ORDER GRANTING UNOPPOSED MOTION TO                             BLACK & ASKEROV, PLLC
      CONDUCT REMOTE PLEA HEARING (Jiovanni                       705 Second Avenue, Suite 1111
      Nunez; No. 20-097 RSM) - 1
                                                                        Seattle, WA 98104
                                                                 206.623.1604 | Fax: 206.658.2401
